                                                                                   EXHIBIT 4

                       AFFJDAVIT OF LOST INSTRUMENTS

THIS AFFIDAVIT OF LOST INSTRUMENT made the o('t/lf:_y of              Wiu,fj    , 20/5; by
Patricia S, Humpal as an authorized signer for Ocwen Loan Servicing, Lfr:1aving a place of
business at //,/p/ /,AJor� /Jc             £n
                                            /OO("Mortgagee").
          . .
                (A) e.U-   . f'l\,I   FL   .3.3 l/ 0 9
       Patncrn S. Humpal bemg duly sworn, deposes and says;

   1. I am an authorized signer for Ocwen Loan Servicing, LLC, the servicer and agent for
      OneWest Bank FSB, and as such I have personal knowledge of the facts set forth herein.
      The books and records of One West Bank FSB are the source of my personal knowledge.

   2. Kim A. Naimoli ("M011gagor") is the record owner of certain Premises at 827 South
      Main Street, City of Geneva, New York 14456, having acquired title by deed from
      Steven P. Naimoli recorded in the Ontario County Clerk's O ffice on July 29, 2002 in
      Book 1080, Page 122 ("Premises").

   3. On July 23, 2002 Mortgagor executed and delivered to Coral Mortgage, Inc. her
      mortgage ("First Mortgage") on the Premises in the principal amount of $253,500.00
      which was recorded in the Ontario County Clerk's Office on July 29, 2002 at book 1360,
      page 460.

   4. The First Mortgage was thereafter assigned to IndyMac Bank FSB, by assignment dated
      July 23, 2002 which was recorded in the Ontario County Clerk's Office on July 29, 2002
      at book 13 60, page 481.

   5. The First Mortgage was thereafter assigned by IndyMac Bank FSB to Mortgagee
      OneWest Bank FSB, by assignment dated March 31, 2010.

   6. On June 26, 2008 Mortgagor executed and delivered her second mortgage to IndyMac
      Bank FSB in the principal amount of $2,875.49 ("Second Mortgage"). A true and
      accurate copy of the Second Mortgage is attached hereto as Exhibit A. The mortgage tax
      to be paid on the filing of the Second Mortgage will be $21.75.

   7. On June 26, 2008 Mortgagor executed and delivered her consolidated mortgage to
      IndyMac Bank FSB in the principal amount of $227,100.00 ("Consolidated Mortgage").
      A true and accurate copy of the Consolidated Mortgage is attached hereto as Exhibit B.

   8. On June 26, 2008 Mortgagor executed and delivered her Consolidation, Extension
      Mortgage Agreement to IndyMac Bank FSB ("CEMA"). A true and accurate copy of the
      CEMA is attached hereto as Exhibit C.

   9. OneWest Bank FSB as Mortgagee is the current holder and owner of the First Mortgage,
      Second Mortgage, Consolidated Mortgage and CEMA.

   10. OneWest Bank FSB as Mortgagee has made a diligent search for the original of the




                                                                                 OCWEN-NIAMOLl-005185
       Second Mortgage, Consolidated Mortgage and the CEMA, but said instruments cannot be
       found.

    11. These instruments need to be filed so that the mortgage tax as required can be paid and so
        that they me properly recorded against and in the chain of title of the record owner of the
        Premises, Kim A. Naimoli.


   ACCORDINGLY, OneWest Bank FSB respectfully requests that the Ontario County Clerk,
upon payment of the required mortgage tax, record the attached copies of the Second Mortgage,
Consolidated Mortgage and the CEMA, which your deponent duly affirms are true and accurate
copies of the lost originals, and index same to the name of the Mortgagor and owner of the
Premises, Kim A. Naimoli.

                                                            �
                                                           P�d Signer
 Swo!')l to befo��d
                    , 20 /0
                                                                      I'.....
,_;;4i::... day o

 ��s�                Notary Public
                                                                      1
                                                                      I
                                                                          ;
                                                                              ' 0,.
                                                                                              SARAH E SHORT
                                                                                           � COMMISSION N0.752074
                                                                                             MY COMMJSSJON EXPIRES
                                                                                                  APRIL 1 2017
   Sa.rah E. Short
                                                                                      ,.




                                     ACKNOWLEDGMENT

IN WITNESS WHEREOF, Patricia S. Humpal                of   Ocwen Loan Servicing, LLC has set their
hand the day and year first above written.

                                                                Loan Servicing, LLC

                                                            � ,,_.....,..,_____J
                                                       By: Patricia S. Humpa , Authorized Signer

STATE OF \(;)WC-                     )
COUNTYOF�L                            )      ss:

        On this �day of �w.f, 20/S,-before me, the undersigned, a notary public in and
for said state, personally appeared Patricia S. Humpal who identified herself as a authorized
signer for Ocwen Loan Servicing, LLC, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the within instrument and
acknowledged to me that she executed the same in his/her capacity, and that her signature on the
instrument, the individual or the person upon behalf of which the individual acted, executed the
instrument.


                                                   ��Public
                                               Sarah E. Short


                                               -2 -



                                                                                                      OCWEN-NIAMOLl-005186
_J_          -·, fr
                 I
                    :,--�   .   ;   _,'   ·..




  TO THE ONTARIO COUNTY CLERK:

      Please index this affidavit and the Second Mortgage, Consolidated Mortgage and CEMA to the
      name of Kim A. Naimoli.




                                                 -3-




                                                                                      OCWEN-NIAMOLl-005187
